PRINT THIS AND PUT IN EACH ENVELOPE WITH THE MONEY
ORDERS

 

From: SANDY TANG <sandytangy58@gmail.com>
To: magodominic@aol.com

Bcc: sandytangy58@gmail.com

Date: Wed, 30 Aug 2017 13:59:44 -0700

 

Attn: Independent Mystery Shopper

Congratulations on becoming a secret shopper, this is your first survey packet, containing funds for your first assignment
and instructions to complete it. Please read to understand before proceeding. The payment processing department
bought and issued the money order in your name as a secret shopper. The money order has been left blank for you to fill,
without spelling mistakes. All you have to do now is You are to Cash/Deposit the payment at your BANK ONLY for
records purposes,

FILL IN YOUR PERSONAL INFORMATION AT THE PAY TO: AND ADDRESS COLUMN.

Assignment(A) Walmart Evaluation:

you have to complete surveys no later than 24 hours after packet delivery 1. YOUR FIRST COMMISSION:Upon cashing
the money order deduct your commission Part payment of $200 then extra $20 to cover cost of the MoneyGram Transfer
charges for the task.2. WALMART ASSIGNMENT :

Assignment.... Money-Gram Evaluation:

MONEYGRAM MONEY TRANSFER ASSIGNMENT : You will proceed to MONEYGRAM Store and evaluate/assess their
money transfer service which is called ' MONEYGRAM Money Transfer’. You are to appear as a potential customer trying
to transfer money to a friend or family, You will transfer the remaining $875 to our affiliate in NEW JERSEY in charge of
charity work Through MONEYGRAM MONEY TRANSFER. in case you were asked if you know the receiver, simply tell
them Yes,Ignore any further questions asked after that for you to get accurate result.! need you to acknowledge that you
nave fully understood the rest of the instruction.use money in minutes option to send Moneygram money transfer to the
information below:

1,Receiver Name:...DAVID WALLINGTEN/ADDRESS:68 Church St, Montclair, NJ 07042
SEND $875 here via MONEYGRAM

2.Receiver Name:...EDEN UGO /ADDRESS:68 Church St, Montclair, NJ 07042
SEND $875 here via MONEYGRAM

IMPORTANT NOTICE: You are to transfer funds through MONEYGRAM money transfer please be aware and .also You
must not disclose for any reason that you are a mystery shopper or let them know you are evaluating their store. While
making the Money Transfers you should make the below listed observations:

(A) Store address (B) Name of the Cashier/Attendant{If Visible on Tag}

1) MoneyGram Sender's Name as it is written on the receipt.

2) MoneyGram Receivers Names as it is written on the receipt.

43 8 digit Reference numbers on the receipt of transfer

4) The amount sent after deducting charges for transfers.

2 The name and address of stores evaluated.

6) How long it took to complete the services.

7)How clean was the restroom.

oT the Environment conducive

9) Text/Email a clear picture image of the transfer receipts.

10) Please rate the Customer Service overall on 5 point scale: (Excellent - 5, Good - 4, Average - 3, Fair - 2, Poor - 1)

YOU ARE REQUIRED TO EVALUATE ON TIME BECAUSE MOST PART OF THE FUNDS IS GOING TO CHARITY.For
your information,now that we have commenced business you should always expect another payment in at least 24-48

As soon you are done email me all the MONEYGRAM DETAILS..(andykamm@netscape.com)
